Citation Nr: 0410792	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  03-13 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a 
previously disallowed claim of entitlement to service connection 
for Charcot-Marie-Tooth disease with severe peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

J. L. Tiedeman





INTRODUCTION

The veteran had active service from July 1972 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection for 
Charcot-Marie-Tooth disease was denied by the RO in March 1996 on 
the grounds that there was no evidence which showed that the 
claimed condition existed during service or was related to 
service; the veteran received timely notice of that decision, but 
did not complete a timely appeal.

2.  The evidence received since the prior RO denial is sufficient 
to establish a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, would result in a 
different outcome of the claim.


CONCLUSION OF LAW

1.  The RO's March 1996 decision is final.  38 U.S.C.A. § 7105(c) 
(West. 2003); 38 C.F.R. §§ 20.302(a), 20.1103 (2003).

2.  The evidence received since the RO's last final denial is new 
and material, and thus, serves to reopen the veteran's claim for 
service connection for Charcot-Marie-Tooth disease with peripheral 
neuropathy.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 
C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  In view of the favorable decision to reopen the 
veteran's claim on appeal, the Board finds that any failure on the 
part of VA to comply with the provisions of the VCAA has not 
resulted in prejudice to the veteran to the extent that the claim 
has been reopened.

Reopening the claim.  If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former disposition 
of the claim.  38 U.S.C.A. § 5108.  Reopening a claim for service 
connection which has been previously and finally disallowed 
requires that new and material evidence be presented or secured 
since the last final disallowance of that claim.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see Graves v. Brown, 8 Vet. App. 522, 
524 (1996).

The Board must determine whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material and, if the evidence is new and material, the claim must 
be reopened and the former disposition reviewed based on all the 
evidence of record to determine the outcome of the claim on the 
merits.  Evans, at 283; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

The Board notes that 38 C.F.R. § 3.156(a), which defined "new and 
material" evidence, was amended in August 2001.  The amendment is 
applicable to claims filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  The amendment is applicable in 
this case because the veteran filed his claim to reopen in May 
2002.

The amended version of 38 C.F.R. § 3.156(a) provides as follows:

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence. New evidence means existing evidence 
not previously submitted to agency decisionmakers. Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.

38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In March 1996, the RO held that entitlement service connection for 
Charcot-Marie-Tooth disease was not warranted.  The veteran did 
not perfect an appeal of the March 1996 decision, and it became 
final.  38 U.S.C.A. § 7105(c).

The matter under consideration in this case is whether new and 
material evidence has been presented sufficient to reopen the 
veteran's claim of entitlement to service connection for Charcot-
Marie-Tooth disease with peripheral neuropathy.  For the veteran's 
claim to be reopened, evidence must have been presented, or 
secured, since the March 1996 RO decision which is relevant to, 
and probative of, the question of whether this disorder was 
incurred in or aggravated during his period of active duty.

Relevant evidence of record at the time of the June 2001 RO 
decision consisted of the veteran's service medical records, dated 
from July 1972 to September 1981; a February 1995 VA examination; 
treatment records from the Augusta VAMC, dated from July 1994 to 
August 1995; and medical treatise excerpts, received in September 
1995.  The RO concluded that this evidence did not reflect that 
the veteran suffered from Charcot-Marie-Tooth disease which was 
incurred in service.

The RO notified the veteran in April 1996 that his claim for 
entitlement to service connection for Charcot-Marie-Tooth disease 
had been denied.

Relevant evidence submitted since the March 1996 rating decision 
includes, most importantly, medical statements from a VA examiner, 
dated in April 2002, October 2002 and May 2003, which indicate 
that the veteran's Charcot-Marie-Tooth disease, a genetic 
disorder, "undoubtedly" existed during active duty, and that the 
veteran's in-service ankle problems were related to the disorder.  
Such a nexus opinion was not previously of record.  Consequently, 
it may be concluded that this evidence relates to an unestablished 
fact necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
Accordingly, the appellant's claim for service connection for 
Charcot-Marie-Tooth disease with peripheral neuropathy is 
reopened.

Adjudication of the veteran's claim of service connection for 
Charcot-Marie-Tooth disease with peripheral neuropathy does not 
end with the finding that the claim is reopened.  In determining 
that the veteran's claim is reopened, the credibility of evidence 
has been presumed and the probative value of the evidence has not 
been weighed.  However, once the claim is found to be reopened, 
the presumption that it is credible and entitled to full weight no 
longer applies.  Prior to de novo review of the claim, the Board 
has identified further development action that must be taken, 
which will be addressed in the Remand section below.


ORDER

New and material evidence having been submitted, the veteran's 
claim of entitlement to service connection for Charcot-Marie-Tooth 
disease with peripheral neuropathy is reopened.


REMAND

The veteran has claimed that his Charcot-Marie-Tooth syndrome 
first manifested during service.  Several letters from a VA 
physician, which have been associated with the veteran's claims 
folder, indicate that the veteran currently suffers from Charcot-
Marie-Tooth disease, a genetic condition, which was present during 
military service.  The VA physician has indicated that the veteran 
reported that his ankles were swollen during service.  Based on 
the veteran's report, the VA physician concluded that the 
veteran's in-service ankle problems represented symptoms of 
Charcot-Marie-Tooth disease.  However, it does not appear that 
this physician examined the veteran's claims folder, which 
includes service medical records indicating the presence of a 
congenital deformity of the veteran's fourth metatarsal of the 
right foot, pes arcuatus.  Service medical records also indicate 
that the veteran twisted his right ankle in September 1980, 
apparently causing swelling.

Thus, the Board concludes that a clear opinion, based on a review 
of the claims folder, is still needed as to whether the veteran's 
Charcot-Marie-Tooth disease is related to his military service.  
In September 1988, VA General Counsel issued an opinion to the 
effect that service connection may be granted for hereditary 
diseases which either first manifest themselves during service or 
which preexist service and progress at an abnormally high rating 
during service.  VA O.G.C. Prec. Op. No. 8-88 (Sept. 29, 1988) 
(reissued as VAOPGCPREC 67-90 (July 18, 1990)).  Following the 
issuance of this General Counsel opinion, the VA ADJUDICATION 
PROCEDURE MANUAL, M21-1, was revised to provide that service 
connection may be granted for hereditary diseases which either 
first manifest themselves during service or which preexist service 
and progress at an abnormally high rate during service.  MANUAL 
M21-1, Chapter 50, § 50.78(f) (Mar. 29, 1989).

Accordingly, the outcome of the present case depends on a medical 
assessment as to whether the veteran's Charcot-Marie-Tooth disease 
first manifested itself during service or, if it preexisted 
service, progressed at an abnormally high rate during service.  
Therefore, the Board finds that a remand on this issue is 
necessary.  However, prior to an examination, the veteran is 
requested to provide greater detail regarding the symptoms he 
experienced during service, which he claims were manifestations of 
Charcot-Marie-Tooth disease.

Additionally, the Board no longer has authority to decide claims 
based on new evidence that it develops or obtains without 
obtaining a waiver.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The result 
is that the RO must review new evidence associated with the claims 
file and adjudicate the claim considering that evidence, as well 
as evidence previously of record.  In this case, a May 2003 
statement from a VA physician, has recently been associated with 
the claims folder without a waiver, and has not yet been 
considered by the RO in adjudicating the claim on appeal.

This case is hereby REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

1.  The RO should request the veteran to submit a statement which 
sets forth in greater detail the symptoms he experienced during 
service, which he claims were manifestations of Charcot-Marie-
Tooth disease.  This statement should be associated with the 
veteran's claims folder.
               
2.  The RO should obtain copies of treatment records for the 
veteran from the Augusta VAMC since February 2002.
               
3.  The RO thereafter should arrange for the veteran to be 
scheduled for an examination by an appropriate specialist to 
determine the date of onset of the veteran's Charcot-Marie-Tooth 
disease.  The claims folder must be made available to the 
examiner.  After reviewing the veteran's claims file, conducting 
an examination, and ordering any testing deemed appropriate, the 
examiner should enter an opinion as to the following:
               
* When did the veteran's Charcot-Marie-Tooth disease first 
manifest itself?
               
* If the veteran's current Charcot-Marie-Tooth disease pre-existed 
service, did the disease progress at an abnormally high rate 
during service?  

In responding to these questions, the examiner should comment on 
any pertinent complaints during service, in addition to any 
relevant in-service medical findings.
               
4.  The RO then should re-adjudicate the veteran's claim in light 
of the evidence added to the record since the last Statement of 
the Case (SOC).  If the benefit sought on appeal remains denied, 
the veteran and his representative should be furnished a 
Supplemental SOC and be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



